Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2011/0238474) in view of Roeding (US 2011/0029370).

	Referring to Claim 1, Carr teaches a method comprising:
comparing an inventory of each of a plurality of merchants (see Carr ¶¶0052,59-61, comparing a list of items of interest for sale at a merchant to those on a user’s list, wherein the items for sale can be inventory data of the merchant) with a list comprising one or more items of interest (see Carr ¶¶0052,42,56, the list of items of interest to the user can be items the user explicitly or implicitly indicated an interest in or added to their list);
determining that a mobile device is within a threshold proximity of a first merchant, which is one of the plurality of merchants, that has at least one of the one or more items of interest in inventory (see Carr ¶¶0058-59,48, the geolocation of the mobile device is compared with the location of the merchant(s) the merchants that fall within a predefined proximity are identified);
generating an alert notification when the mobile device is within the threshold proximity of the first merchant, the alert notification comprising information about the first merchant and indicating that one or more of the items of interest are in the inventory of the first merchant (see Carr ¶¶0064,66, a notification is generated and transmitted to the user, wherein the notification identifies the merchants which have the item in inventory, the price of the item so the user can compare the prices, a map of the merchants, and other relevant information).
Carr does not explicitly teach wherein the determining is by an indoor positioning system and the threshold proximity being an indoor boundary of a physical location of the first merchant in which Global Positioning System technology may act unreliably. see Roeding ¶0030-33, the detection of an improvement of a WiFi signal on the user’s device may be used to determine that a user has entered a store and this corresponds with a degradation of GPS signals due to blockages by a wall, roof, or other structures). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Carr would continue to teach determining that a mobile device is within a threshold proximity of a first merchant, except that now it would do so using an indoor positioning system according to the teachings of Roeding. This is a predictable result of the combination.
	In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would improve accuracy of determining whether a user entered a store by using indoor positioning technologies.

	Referring to Claim 2, the combination teaches the method of claim 1, wherein the list is populated based, at least partially, on one or more of the following: a previous purchase, a browsing history, an item remaining in an online shopping cart, and an online review (see Carr ¶¶0042,56).

	Referring to Claim 3, the combination teaches the method of claim 2, wherein the list is populated automatically (see Carr ¶¶0042,56).

see Carr ¶0056, the items on the list may also be inferred based on friends or social network connections of the user).

	Referring to Claim 5, the combination teaches the method of claim 1, wherein the threshold proximity is user-defined (see Carr ¶0048).

	Referring to Claim 6, wherein the indoor positioning system identifies a location of the mobile device by electronically communicating with at least one other nearby mobile device to determine whether the mobile device is within the threshold proximity of the first merchant (see Roeding ¶0035,38, an ultrasonic device can also be used to determine if the user has entered the store, and the ultrasonic device is separate from the user’s device and contains a memory, processor, battery, wireless interface, and microphone).

	Referring to Claim 8, the combination teaches the method of claim 1, wherein the alert notification comprises one or more of the following: pricing information, available at another merchant, for the one or more items of interest that are in the inventory of the first merchant information regarding another item, available at another merchant, that is similar to the one or more items of interest that are in the inventory of the first merchant (see Carr ¶0064).

.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2011/0238474) in view of Roeding (US 2011/0029370) in further view of Shah (US 2016/0284009).

Referring to Claim 7, the combination teaches the method of claim 1, further comprising: generating the alert notification when at least one of the items of interest are in the inventory of the first merchant (see Carr ¶¶0052,59-61). The combination does not teach wherein the alert is further based on when a price of the at least one item is less than or equal to a maximum price. However, Shah teaches wherein an alert is based on when a price of at least one item is less than or equal to a maximum price (see Shah ¶0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would save the customer money, enabling the customer to set an alert and buy the item when the price reaches a predefined target. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to generate alert notifications except that now the alert notification would be generated when a price of at least one item of interest in inventory at the first merchant are less than or equal to a .

Response to Arguments
The rejection under 35 U.S.C. 101 has been withdrawn because the applicant has overcome the rejection with the amendment. The remainder of the applicant’s arguments are directed at newly amended limitations which have been fully addressed by the new Roeding reference above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684